Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on August 01, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1-12 have been acknowledged.
In view of the amendment of claims 1 and 12, Applicant amended each claim to specific “a training loss function of the neural network model” and “a testing loss function of the neural network model for the test data”; then use both functions to adjust and re-train the neural network model. Accordingly, the 35 U.S.C. 112 rejections of claims 1-13 have been withdrawn.
In view of the amendment of claims 2-4 and 6-11, Applicant amended each claim to replace “A” with “The”. Accordingly, the 35 U.S.C. 112 rejections of claims 2-4 and 6-11 have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed August 01, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the previous office action dated 05/02/2022, the examiner discovered the closest prior art references: Liao et al (U.S. Patent Application Publication 2017/0337682 A1), Fuchs (U.S. Patent Application Publication 2019/0286936 A1), Salem (U.S. Patent Application Publication 2019/0138887 A1) and Feng et al (U.S. Patent Application Publication 2018/0232601 A1).

The prior art reference Liao et al discloses a computer system registration of medical images using an intelligent artificial agent. Liao discloses the training images are obtained from medical image acquisition devices by manual expert annotation (Paragraph [0041]). As shown in FIG. 2 of Liao, Liao discloses a method for training a deep neural network (DNN) by using the training images. The DNN is trained to predict action-values for the set of possible actions based on the state input using the training images (Paragraph [0046]). As shown in FIG. 5 of Liao, Liao discloses a method for registration of medical images using an intelligent artificial agent. Paragraphs [0058] and [0060] of Liao describe “At step 500 of FIG. 5, a DNN is trained to predict action-values for a set of actions corresponding to rigid-body transformation parameters” and “steps 502-514” perform the testing. More specifically, Liao discloses that images are received (at step 502); the current state is determined based on the current rigid body transformation parameters; action-values are calculated for each action in the set of possible actions based on the current state using the trained DNN (Paragraph [0063],”  each corresponding to one of the 12 actions in the action set A, and the loss function can be defined as Equation (9)”); the action with the highest predicted action value is selected and the rigid-body transformation parameters are updated by performing the selected action; the moving image is transformed using the updated rigid-body transformation parameters; and then determine if the stop condition has not been met, the method repeats the testing (Paragraphs [0066]-[0069]).

The prior art reference Fuchs discloses system/method for training and using an image classifier. As shown in FIGS. 2A and 2B of Fuchs,  Fuchs discloses that an image classification system receives annotated images and trains an image classification model. During the training, the image classification system can apply a clustering algorithm to form triplets and use the triplets to calculate a loss function; then adjust the image classification model to minimize the loss function between the set of positive data points and the set of anchor data points based on the value of the loss function. Once the image classification model is trained, unlabeled pathology slides may be inputted into the image classification system to generate image classification (Paragraphs [0072], [0074] and [0076]). In additional, Fuchs discloses the process of training the image classification model can be iterative and the model refinement engine of the image classification system repeats the steps to refine the image classification model until the loss function generated by triplets is below a predetermined threshold value indicative of an accuracy level of the image classification model (Paragraph [0087]). 

The prior art reference Salem discloses system/method for gated recurrent neural networks (RNNs) with reduced parameter gating signals. As shown in FIG. 8 of Salem, Salem discloses a process for training and inference using gated RNNs with reduced parameter gating signal. More specifically, Salem discloses an RNN is trained using gate signals with reduced parameters and a test data set; the trained RNN is tested by using the test data; then determine if the training is not complete and continue to train the RNN (Paragraphs [0106]-[0109]). Salem discloses a loss function is used during the training process (Paragraph [0093]).

The prior art reference Feng discloses system/method for image processing suitable for active learning of images that can be used for training a classifier “a neural network”. As shown in FIG. 1B of Feng, Feng discloses an active learning system for training a neural network. Paragraph [0045] of Feng describes that a trainer uses the labeled training images to train a neural network; the trained NN is used to rank the importance of images in an unlabeled dataset and the K most important images are stored into a labeling storage; generates annotated images having the ground truth labels in response to data inputs; then the trainer retains the neural network using new set of labeled training image.

Independent claims 1 and 12 are directed to a system/a method for training a neural network model. Each claim requires receive/receiving training data comprising a first set of annotated images; receive/receiving test data comprising a second set of annotated images. More specifically, each claim requires train/training the neural network model using the training data, based on an initial regularization parameter to determine a training loss function of the neural network model; and iteratively perform iterative steps of: after the neural network model has been trained, testing the neural network model using the test data to determine a testing loss function of the neural network model for the test data; adjusting the initial regularization parameter based on the training loss function and the testing loss function; re-training the neural network model using the training data, based on the adjusted initial regularization parameter; and redetermining the training loss function based on the re-training; wherein, the processor is further configured/the method is to iteratively perform the iterative steps until the training loss function and the testing loss function have both converged to a steady state.

Examiner has completed the additional search. However, the new search results and the above prior art references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1 and 12. Accordingly, claims 1 and 12 are allowed.

Dependent claims 2-11 depend from independent claim 1, dependent claim 13 depends from independent claim 12. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616